CIRILLO, Judge,
dissenting:
I respectfully dissent.
I agree with the majority that Edwards was in official detention during his participation in the work release program, see 18 Pa.C.S. § 5121(e); Commonwealth v. Brown, 261 Pa.Super. 240, 396 A.2d 377 (1978), however, I strongly disagree with that part of the majority opinion which con-*183eludes that the Commonwealth failed to prove beyond a reasonable doubt that Edwards’ actions constituted escape.
It is well settled in courts of this Commonwealth that [i]n reviewing the sufficiency of the evidence, we must view the evidence presented and all reasonable inferences taken therefrom in the light most favorable to the Commonwealth, as verdict winner. The test is whether the evidence, thus viewed, is sufficient to prove guilt beyond a reasonable doubt.
Commonwealth v. McIlvaine, 385 Pa.Super. 38, 45, 560 A.2d 155, 159 (1989). Instantly, the Commonwealth presented the following evidence in support of its charge that Edwards was attempting escape: 1) on two occasions Edwards returned to prison from his place of employment beyond the midnight deadline set for his return; 2) Edwards admitted to deviating from his assigned route of travel from his place of employment to the prison by accepting an automobile ride from a friend and by stopping at the home of that friend; and 3) Edwards confessed to drinking beer on one of these occasions. Despite this evidence, which unequivocally demonstrates that Edwards purposefully breached the work release agreement which specified that he was to go directly to and return directly from his place of employment by walking a specific travel route, the majority finds that Edwards’ behavior does not constitute an attempt to remove himself from official detention. I disagree.
The crime of escape is defined as follows:
A person commits an offense if he unlawfully removes himself from official detention or fails to return to official detention following temporary leave granted for a specific purpose.
18 Pa.C.S. § 5121(a). Official detention is described as ... arrest, detention in any facility for custody of persons under charge or conviction of crime or alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes; but *184the phrase does not include supervision of probation or parole, or constraint incidental to release on bail.
18 Pa.C.S. § 5121(e). See also Brown, supra.
The majority relies upon a recent opinion by a panel of this court for the proposition that if a prisoner does not intend to unlawfully remove himself from official detention as demonstrated by a “substantial deviation” from a mandated travel route prescribed by his work release program, he has not “escaped” as that term is defined in section 5121. See Commonwealth v. Hall, 402 Pa.Super. 23, 585 A.2d 1117 (1991). However, I can find no basis for such an interpretation and dilution of section 5121 within the escape statute itself. Furthermore, absent any authority to the contrary, I am not convinced that the legislature intended such an interpretation. See Commonwealth v. Lisboy, 392 Pa.Super. 411, 573 A.2d 222 (1990) (when language of a statute is clear and unambiguous the judiciary must interpret provisions according to their plain meaning and common usage); Commonwealth v. Revtai, 343 Pa.Super. 149, 494 A.2d 399 (1985) (where the words of a statute are clear, the letter thereof will not be disregarded under the pretext of pursuing an unstated legislative intent).
First, I note that section 5121 makes no mention of the prisoner’s intent with regard to his unlawful removal from official detention. 18 Pa.C.S. § 5121(a). Section 5121(a) clearly states that a person has committed the offense of escape if he “unlawfully removes himself from official detention.” 18 Pa.C.S. § 5121(a). As there is no doubt that work release is a form of official detention, see Brown, supra, it would seem obvious on its face, that a deliberate breach of the work release agreement which results in unapproved rides to the home of an unknown person, and the consumption of an alcoholic beverage, as well as two late returns to prison, constitutes an unlawful removal from official detention. I believe that Edwards’ intent in pursuing this behavior is irrelevant to the application of the statute.
*185Furthermore, both Commonwealth v. Hall and the opinion propounded by the majority today make no attempt to define exactly what constitutes a “substantial deviation” from a prescribed travel route sufficient to constitute an intent to remove oneself from official detention. In Hall and this case, the defendants deliberately and flagrantly breached their work release agreements by deviating from their prescribed travel routes and engaging in other prohibited activity. Consequently, if intent were relevant, it is beyond me what actions the majority would require in order to find that the “substantial” deviation threshold had been met. The practical consequences of such an open-ended interpretation of section 5121 could be devastating to the penal and judicial systems of this Commonwealth as we “will provide a poor precedent by inviting prisoners participating in a work release program to abuse this privilege through conduct such as that of appellant, herein.” Commonwealth v. Hall, 402 Pa.Super. at 26, 585 A.2d at 1119 (Olszewski, J., concurring). See also Commonwealth v. Long, 395 Pa.Super. 495, 577 A.2d 899 (1990) (in attempting to ascertain the meaning of a statute, the court is required to consider the intent of the legislature and is permitted to examine the practical consequences of a particular interpretation and is to presume that the legislature did not intend a result that is absurd or unreasonable).
Based upon the foregoing, and viewing the evidence and all the reasonable inferences taken therefrom in a light most favorable to the Commonwealth as verdict winner, I conclude that the evidence is more than sufficient to support the jury’s finding that Edwards was guilty of escape. McIlvaine, supra; Revtai, supra; Lisboy, supra; Long, supra. I would, therefore, affirm the judgment of sentence.